NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

CHRISTOPHER J. YORK,                          )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-2388
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge

Howard L. Dimmig, II, Public Defender,
and William L. Sharewell, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.